DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 2/8/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Examiner notes that per the interview 7/21/2021, the claim set filed 2/8/2021 was incorrectly filed and the pending claims are the claim set filed 8/3/2021. So the history of this application is, Non-final office action mailed 10/07/2020 for the claim set filed 08/03/2020 (original filing). Applicant’s arguments were filed 02/08/2021, along with the wrong claim set. It appears the response was directed to a related case where Shiru et al is noted under the 103 rejection, but the non-final office action mailed 10/07/2020 did not have a secondary reference for all the claims. Therefore, it is reasonable to recognize that the response was to the incorrect application. The final rejection mailed 3/30/21 addressed the wrong claim set and responded to the rejection, though it was noted by Examiner that the translations were not consistent between what Applicant cited and what was submitted as a translation. The Letter Restarting the Period for Response mailed 7/21/21 recognized this error, but accidently included a response to the wrong application. So to sum up the prosecution history, this action is a reiteration of the original non-final office action mailed 10/07/2020 to allow the Applicants a chance to respond to the correct claim set.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiru et al (CN101362067A).
Shiru et al a method of improving solubility of insoluble compounds for microencapsulation by adding polar organic solvents, such as propylene glycol, acetic acid, and water (claim 10). Among the disclosed compounds immiscible in water is rifabutin.
It would have been obvious to one of ordinary skill in the art to formulate the microcapsules using the various solvents disclosed, and to apply them to one of the compounds suggested. The resulting formulation within the microcapsule appears to read on the instant claims.
 
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiru et al (CN101362067A) in view of Chen (US 6,645,508).
Shiru et al is discussed above but does not teach the use of dimethyl isosorbide as the solvent.
Chen teaches dimethyl isosorbide was a well-known non-polar solvent suitable for pharmaceutical synthesis.
One of ordinary skill in the art would find it obvious to vary suitable non-polar solvents when formulating the compositions of the primary reference.

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16,983,689 and copending Application No. 16,9883,718 (reference application) in view of Shiru et al (CN101362067A) in view of Chen (US 6,645,508). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applications disclose the use and formulations of rifabutin, which when combined with the improved delivery system made obvious by Shiru and Chen, would have improved treatments.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612